TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2014



                                     NO. 03-12-00848-CR


                                Lou Ann Tompkins, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court on December 14,

2012. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.